NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

OMARI TAHIR, AKA James C. Garrett,              No. 17-35718

                Plaintiff-Appellant,            D.C. No. 2:15-cv-02017-JCC

 v.
                                                MEMORANDUM*
MARGARET DELANY, individually and in
her official capacity as Managing Director of
Midtown Center, LLC.; MIDTOWN
CENTER LLC,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  John C. Coughenour, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Omari Tahir, AKA James C. Garrett, appeals pro se from the district court’s

summary judgment and dismissal order in his action alleging race discrimination

under Title VI of the Civil Rights Act of 1964 (“Title VI”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Animal Legal Def. Fund v. U.S.

Food & Drug Admin., 836 F.3d 987, 989-90 (9th Cir. 2016) (en banc) (summary

judgment); Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th

Cir. 2011) (dismissal under Fed. R. Civ. P. 12(b)(6)). We affirm.

      The district court properly granted summary judgment on Tahir’s Title VI

claim because Tahir failed to raise a genuine dispute of material fact as to whether

defendants were receiving federal financial assistance at the time the alleged

discrimination occurred. See 42 U.S.C. § 2000d (prohibiting race, color, or

national origin discrimination “under any program or activity receiving Federal

financial assistance”); Fobbs v. Holy Cross Health Sys. Corp., 29 F.3d 1439, 1447

(9th Cir. 1994) (setting forth pleading requirements for a Title VI claim), overruled

on other grounds by Daviton v. Columbia/HCA Healthcare Corp., 241 F.3d 1131

(9th Cir. 2001) (en banc).

      The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over Tahir’s state law claims after dismissing his federal

claims. See 28 U.S.C. § 1367(c)(3); Tritchler v. County of Lake, 358 F.3d 1150,

1153 (9th Cir. 2004) (standard of review).

      The district court did not abuse its discretion in granting defendants’ motion

for reconsideration of the order denying defendants’ motion to expunge Tahir’s lis

pendens because the remaining claims did not affect title to the real property in this


                                          2                                      17-35718
action. See Wash. Rev. Code § 4.28.325; Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for reconsideration).

      We lack jurisdiction to review the district court’s remand order. See 28

U.S.C. § 1447(d) (an order remanding a case to the state court from which it was

removed under 28 U.S.C. § 1441 is not reviewable on appeal).

      We reject as without merit Tahir’s contentions that the district court applied

the wrong standards on summary judgment, or that the district court gave

defendants legal advice.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                      17-35718